Citation Nr: 0731939	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-32 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.  The veteran did not serve in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for a psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

The veteran appealed, and in May 2006, the Board denied the 
claim.  The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In July 2007, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's May 2006 decision.  That 
same month, the Court issued an Order vacating the May 2006 
Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2006, the veteran was afforded a hearing by a 
Veterans Law Judge who is no longer with the Board.  In 
September 2007, the veteran was notified that he was entitled 
to another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002) 
(providing that the member or members designated to conduct a 
hearing shall participate in making the final determination 
of a claim on appeal).  

In his response, received in September 2007, the veteran 
indicated that he desired another hearing before a Veterans 
Law Judge at the RO.  Therefore, a remand is required to 
schedule the appellant for another hearing.  See 38 C.F.R. § 
20.700 (2007).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



